Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the amendments and arguments filed on 11/20/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 16-20 are pending and claims 1-15 are subject to restriction. 
This action is made Final. 
Applicant’s arguments with respect to claim(s) 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As to the restriction response, see the remarks below. Applicant’s amendment has nonetheless necessitated this final action. 

Election/Restrictions
3. 	Response to arguments:
	Applicant's election with traverse of Group II (claims 16-20) in the reply filed on  11/20/2020 is acknowledged.  The traversal is on the ground(s) that as amended the claims do not relate to “multidimensional index structures or for the manipulation of parameters or ranges or to smart cards”, as outlined in the classifications provided by the examiner in the prior rejection.  This is not found persuasive for the reasons outlined below.
The requirement is still deemed proper and is therefore made FINAL.
The claims as amended are compared in the table below.
Elected Claim 16
Non-elected claim 15 (amended 
Non-elected Claim 1 amended
16. (Currently Amended) A smart card comprising: 
a front panel having a display unit; 
a rear panel having a glass cover; and
a printed circuit board sandwiched between the front panel and the rear panel, wherein the printed circuit board comprises:

at least one application program executed by the processor to; communicate with an access device^ransmit data , wherein the data includes information pertaining to an
activity of an individual associated with the smart card and a geographical location associated with the activity; 
receive a data set comprising a plurality of choices from the computing device for being rendered on the smart card^
audio-video and graphically represent the data set comprising the plurality of choices from the computing device being rendered on the smart card; and
display the data set comprising the plurality of choices from the computing device and render the plurality of choices on the display unit.

A system comprising: 
a smart card comprising: a front panel having a display unit; a rear panel having a glass cover;
a printed circuit board sandwiched between the front panel and the rear panel wherein the printed circuit board comprises: a processor; and
at least one application program executed by the processor to transmit data via an access device, the data including information pertaining to a current activity and a target activity of an individual associated with the smart card and a geographical location associated with the current activity, and a computing device comprising:
a data receiver to receive the data from the access device transmitted by the smart card;
a latent learner to arrange the data in a multi-dimensional structure based on the target activity defined by the individual;
an inference deducer to perform analysis on the data in the multidimensional structure to predict an outcome, wherein the inference deducer employs a proactive-retroactive learning technique to deduce the outcome; and a probability determiner to:
determine a probability of success of the outcome; and generate, a plurality of choices based on the outcome and the probability of success of the outcome, the smart card receiving the plurality of choices from the computing device for rendering the plurality of choices on the display unit


a processor;
a latent learner coupled to the processor, the latent learner is to arrange data in a multidimensional structure based on a target activity defined by an individual, wherein the data pertains to one of a current activity and [[a]] the target activity of the individual;

a probability determiner coupled to the processor, the probability determiner is to determine a probability of success of the outcome, wherein based on the outcome and the probability of success of the outcome, a plurality of choices are generated and rendered on a smart card^
wherein the processor is to:
determine patterns and changes in the data pertaining to activities from an access device:
perform mapping, transformation, parallel computation, distributed task dispatching, scheduling, and basic I/O functionalities, exposed through at least one
application programming interface for the data pertaining to activities;
communicate with the access device and the smart card over a network, wherein the smart card comprises:
a front panel having a display unit; a rear panel having a glass cover;
a printed circuit board sandwiched between the front panel and the rear panel wherein the printed circuit board is to transmit the data to the data analysis system via the access device;
schedule to arrange the plurality of choices and the probability of success of the outcome, for the access device and to render on the smart card;
transmit the plurality of choices and the probability of success of the outcome from the data analysis system to the access device and the smart card; and
rendering the plurality of choices and the probability of success of the outcome on the display unit of the smart card.



As presented, the claims visibly show related inventions connected by at least one of a design, operation or effect, in that as amended the claims are directed to a smart card and rendering choices on a smart card. However, the claims in the elected Group II, now traversed do not include any of the features of Group I, (non-elected claims 1, 15) as follows:
a latent learner to arrange the data in a multi-dimensional structure based on the target activity defined by the individual; 
an inference deducer to perform analysis on the data in the multidimensional structure to predict an outcome, wherein the inference deducer employs a proactive-retroactive learning technique to deduce the outcome; and a probability determiner to:
determine a probability of success of the outcome; and generate, a plurality of choices based on the outcome and the probability of success of the outcome,
wherein the processor is to: determine patterns and changes in the data pertaining to activities from an access device: perform mapping, transformation, parallel computation, distributed task dispatching, scheduling, and basic I/O functionalities, exposed through at least one application programming interface for the data pertaining to activities;
Therefore, Restriction to one of the following inventions is maintained under 35 U.S.C. 121:

I.                             Claims 1-15 are drawn to a system and method for arranging multi-dimensional data to predict an outcome learning techniques or inference and/or arranging data based on a neural network and grouping data regarding individual’s choices and predicting outcomes transmitted to a smart card,  and as amended now include a latent learner to arrange the multidimensional data, and inference deducer, and a probability determiner to determine the probability of success of an outcome, a plurality of choices and rendering on the smart card wherein the determined patterned activates are combined to arrange a plurality of choices on the display unit of a card, which is partially classified in subject matter classified in CPC class G06F16/2264 and also classified in G06N3/02  using neural network models; G06N5/04 as inference methods or devices  or the parent classification for both in G06N3/00 computer systems based on biological models. 

.            Claims 16-20, are drawn to a method and device for displaying data on a smart card. Class G06F3/0484 outlines the display of information or choices such as lists to a user on a display or graphical user interface on a device but as amended the claims are now also directed to smartcards that receive data which are additionally classified in H04L63/0853 as a communication device that communicate over a network and G06Q20/3574 with cards having multiple applications on the card.

As amended the Examiner maintains the Inventions I and II are related as combination and sub-combination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because Invention II does not include any of the bullet points outlined above. This is distinct in design, effect and operation. Or put another way, Invention II can be used in a materially different process and does not present an obvious variation of the other.  For example, Invention II does not have the inference deduction and probability determination limitation nor has the neural network determinations to predict an outcome of possible choices. Rather, Invention II simply receives data and displays it. Invention I now appears to process and determine choices through a learned outcome process to predict an outcome to which is not seen in the scope of Invention II. Thus, the display unit of claim 16 and 19 that displays choices to the user without the specific prediction or learning algorithms is an unobvious variation to Invention I. and The sub-combination has separate utility such as displaying any data or authentication information or menu or page to the user on the smart card, said data does not have to be predicted choices through an algorithm. Rather, Invention II need only provide an outcome based on activities of the user using the device that can use as one of ordinary skill in the art understands as user preferences, history and user profiles on the phone to provide an outcome.  While the Examiner has provided explanations of the independent claims, the dependent claims import the limitations of the independent claims, thus are restricted for the same reasons. For the sake of brevity, claim 9 was not discussed but included in the restriction for substantially the same reasons as above. Group II does not include a self-

The examiner has required restriction between combination and sub-combination inventions. Where applicant elects a sub-combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

1) the inventions have acquired a separate status in the art in view of their different classification
2) the inventions require a different field of search

4. 	Thus, Claim 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/20/2020.

As noted in the remarks, Applicant contacted the Examiner for advice prior to filing the amendment herein on overcoming the rejection and the restriction. Applicant’s representative indicated he had made an inadvertent selection on behalf of the applicant. The Examiner indicated in the conversation that upon consult of the MPEP, even though the elected group II is now not the choice of Applicant, the claims had been examined, thus elected by Applicant. The remedy could be to file a continuation in part. The prior counsel provided a sample claim to determine whether adding material from the unelected claim set would make the restriction still proper. The Examiner stated 

Applicant’s representative also contends claim 15 is a linking claim, thereby linking claim 1 and 16. The Examiner disagrees and contends claim 15 is not a linking claim, rather claim 15 is an amended claim directed to an unelected group. Linking claims are those claims that are broad enough to read on both or link the elected and non-elected claims. (See MPEP 809 and In re Doyle, 293 F.3d 1355, 63 USPQ2d 1161 (Fed. Cir. 2002)), as shown in the claim chart above. In contrast, Claim 15 as illustrated above is not a claim that is broad enough to read on or link the elected and non-elected claims. In light of the simple visual comparison of the features above in the chart, a reasonable conclusion is shown. Claim 15 is rather narrower than that of claim 16 and incorporates substantially the same scope as claim 1. Moreover, none of the claims are product claims linking different product inventions or process claims linking divisible process inventions. In this case, claim 15 is a system claim comprising a smart card with no dependent claims therefrom. Claim 16, is a smart card comprising which may have a limitation similar to claim 15 but claim 15 is not a broader linked claim. In light of this evidence, the Applicants arguments that claim 15 is a linking claim, do not appear to be persuasive. Thus, the claims 1 and 15, will not be examined with the elected group (MPEP 809). 

Finally, Applicant’s response under 37 CFR 1.143, is a bona fide attempt to respond to the restriction but the response mainly argues that as amended the claims are not classified in the examiners preferred field of search. Applicant did not indicate why the restriction was nonetheless improper and why a burden would not be placed on the examiner in searching for the amended features. Nor did applicant compare the features to determine the differences in scope between group 1 and group 2. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the Examine could have treated the non-election but did not, as an election without traverse (MPEP § 818.01(a)), as there appears to be ample areas where the claims should be restricted as outlined above. Nonetheless, as this is a final rejection and the restriction is made final, applicant is advised to consult 37 CFR 1.111 and 1.143 in any further response. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6. 	Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 16, the term “audio-video” is claimed in a vague and ambiguous manner. It is not clear how as recited the term provides any function or limitation in the claim rather appears as a thing or type of data to be represented. The rejection isn’t that audio or video don’t represent data, is it how the claim recites the “audio-video” limitation as to what exactly is the function in the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 


8. 	Claim(s) 16-20 are is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yuzon et al. U.S. Patent No 8950680 issued Feb. 10, 2015, in view of Zlotnik et al. U.S Publication No. 20080299860 published Dec. 4, 2008, in further view of Todasco et. al. U.S Publication No. 20170094486 filed Sept. 30, 2015. 

In regard to Independent claim 16, and 20 Yuzon teaches a smart card comprising:
a front panel having a display unit; a rear panel having a glass cover; (See covers, displays and smartcard (col. 2, lines 45-67 and col 4, liens 25-67). Yuzon teaches a card cover with a display 1004). As explained, (col. 11) the rear cover can be as a constituent material of a material suitable to block RF, which can be glass or combination with a suitable material to provide RF shielding. 
a printed circuit board sandwiched between the front panel and the rear panel, wherein the printed circuit board comprises: a processor; (See figure 1d, as processor and cpu in between card and covers (See also col. 7, lines 20-40). Yuzon teaches the cover of the smart card can include input devices (col. 9 and a display (col. 10) and where the smart card itself can have the processor or chip embedded on the card (col. 5, lines 40-51), thus sandwiched between a front cover and rear panel of the card. 
at least one application program executed by the processor to communicate with an access device, transmits data to a computing device wherein the data includes information pertaining to an activity of an individual associated with the smart card and a geographical location associated with the activity (See col. 8, lines 1-15, col. 9, lines 40-55 (transmitters/receivers) and col. 11, lines 55-67 
and receive a data set comprising a plurality of choices from the computing device for being rendered on the smart card (See col. 11, transmitting information from card that can be displayed to the user (col. 11, lines 55-67 and col. 12). 
Audio-video and graphically represent the data set comprising the plurality of choices from the computing device being rendered on the smart card and Display the data set comprising the plurality of choices from the computing device and render the plurality of choices on the display unit  (See col. 4, lines 35-48 and col. 8, lines 35-40, col. 11, lines 55-67 and col. 12, lines 1-15). Yuzon teaches the displaying online transactions, retail purchases, ads, maps, medical records, and a video player which would comprise representing data sets comprising choices displayed to the user on the card.
Sharing data with a system, an access device, and another smart card, as peer to peer network wherein the data includes information pertaining to a user current activity with the smart card and a geographical location associated with the activity.
Yuzon teaches or suggests at least as the claim requires “a rear panel having a glass cover”, to which Yuzon teaches a rear cover can be a coated material than can block RF or be a RF shield, and can be magnetic or nonmagnetic, which can be a coated glass or coating with strips of metal attached thereto, thus Yuzon teaches a rear cover of glass. This is consistent with the definition of the glass cover in the specification Para 46 (e.g. “The glass cover 214 may be magnetic and optical glass cover. Further, the rear-panel 400 includes a magnetic strip 402 fabricated thereon.”)However, it would have been obvious to the skilled artisan at the time of the invention, as Yuzon suggests, to use a rear material of any conductive material. To this end, the teachings of Lee are relied upon.  
	Zlotnik is analogous prior art to Yuzon as being from the same problem solving area of smart cards with coverings (Para 7).  Zlotnik suggests the need to make cards with glass and glass technology so that the cards are enhanced and stronger and last longer and are more cost effective (Para 5-6). As argued in Yuzon, the back can be covered with a cover (col. 11) made out of various materials, to which Zlotnik shows 
	Further, while Yuzon expressly teaches displaying a video player or content ranging from maps, web sites, bank records, user profiles within a browser that would to one of ordinary skill in the art comprise a data set with choices displayed to the user in said browser on the display of the card (See col. 8, lines 35-40 and col. 11 lines 50-67 and col. 12), Todasco is relied upon to show how one of ordinary skill in the art would understand the content to be displayed alternatively on a display in a smart card.   Todasco is analogous art to Yuzon and Zlotnik, as Todasco is from the same smart card area where the cards include displays and transaction information displayed to the user  (Para 27, 31). Todasco teaches a client device that can send information between device, receive information from device and display said information where said information can be browser information, GPS information, transaction information over a network (para 40) and where the client device can be one of (Para 17-41). Todasco teaches the I/O interface includes coupling to a touchscreen, input devices and output devices (Para 42). Todasco teaches a user account information can be displayed on the display (Para 52, e.g. on any of devices disclosed, smart card) where the user can send or receive on or more requests for information. Todasco teaches (fig. 3a, Para 69-70) the client devices can take many forms and where responses and information can be displayed on a GUI. Specifically where an address can be displayed (Para 71) so the user can select a choice. The GUI can display questions or choices to the user (Para 73) with location information. Todasco teaches said smart card can display the address (Para 74). Todasco teaches (fig. 3G) (Para 89-95) where a website can be displayed on a device where the address can be transferred to a smart card (Para 92) where the GUI displayed on the card can include a geolocation determined by the card. Moreover, Todasco expressly Sharing data with a system, an access device, and another smart card, as peer to peer network wherein the data includes information pertaining to a user current activity with the smart card and a geographical location associated with the activity (Para 89-95, as over a NFC peer to peer system Para 88). The combination of Yuzon (col. 8, 11) card comprising a touchscreen capable of displaying a user interface with content from websites, or other information with Todasco user interface configured to display multiple address to a user or other websites and data transfers would improve the user ability to complete transactions and transfer information between devices.
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Yuzon, Zlotnik and Todasco in front of them to modify the card components of Yuzon to include a number of layers of a card to be glass or other material and to display a number of choices to a user on a display in a variety of ways. The motivation to combine Yuzon, Zlotnik and Todasco comes from Zlotnik as a need to enhance the strength of existing plastic cards by increasing their durability, and rigidity in covering the card with glass cover thereby making the card more desirable over a plastic card (Para 4-6) and further from Zlotnik that the number of glass layers can vary and the type of glass can vary in form and type, to which Yuzon can be applied also as a constituent or surface coating (See Yuzon, col. 11). Further, motivation to combine Todasco with Yuzon first comes from Yuzon that suggests the card can display various content in the card in a display with a touch screen including PIM data with maps and web pages comprising user selected choices and where the device can present a browser displaying video and audio data, and from Todasco where a smart card can display multiple choices on a smart card to a user for the purposes of making it easier to convey information to user to complete a transaction (Para 27-28). Moreover, to have a user interface configured to display received 
With respect to dependent claim 17, as indicated in the above rejection Yuzon teaches all the elements of claim 16. 
Yuzon teaches the card includes a receiver (See col. 6, lines 53-67, col. 10, lines 55-67) to transmit and receive information. 
Yuzon however does not teach the smart card includes a microphone.
Nonetheless, Todasco teaches a card that includes a microphone (Para 41-42). 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Yuzon and Todasco in front of them to modify the card components of Yuzon to include a microphone. The motivation to combine Yuzon and Todasco comes first from Yuzon that the card cover can have one or more input devices (col. 9, lines 35-40) therein attached to the card to allow for the described voice recognition system to receive input and/or voice data from the user (col. 12, lines 1-16) and from Todasco where a device may include various I/O devices 130 (Para 41) and input hardware on the surface so as to receive said voice commands (Todasco Para 42) through the I/O interface.   

With respect to dependent claim 18, Yuzon teaches the smart card as claimed in claim 16, wherein the rear panel comprises:
a magnetic strip (See col. 5, lines 50-67, stripe)  and
a plurality of sensors to receive input from an individual having the smart card (See col. 6, lines 10-20 and 45-67 and col. 9, and lines 20-50). In the alternative, Todasco also shows a plurality of sensors to receive input (Para 41-42 and Para 89-95). 
With respect to dependent claim 19,  Yuzon teaches the smart card as claimed in claim 16, wherein the display unit provides the data received from the access device in an unaided manner to provide a plurality of choices to the individual (See col. 10, lines 40-55). Yuzon teaches the card can display 



A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179